IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 99-10880
                           Summary Calendar



LAURIE ABDELJALIL, on behalf of Marcus Walker, on behalf of
Sarah Walker, on behalf of Khaled Kasem Abdeljalil, on
behalf of Kasem Mahmoud Abdeljalil, Individually and as
Natural Parent and Next Friend of Marcus Walker, a Minor and
Sarah Walker, a Minor, and as the Administratrix and
Personal Representative of the Estate of Khaled Kasem
Abdeljalil, Deceased, and Kasem Mahmoud Abdeljalil,

                                             Plaintiffs-Appellants,

versus

CITY OF FORT WORTH; ET AL.,

                                             Defendants,

CITY OF FORT WORTH; SHIRLEY WALKER, In her Individual and
Official Capacity,

                                             Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:98-CV-342-A
                       - - - - - - - - - -
                        September 11, 2000

Before SMITH, BENAVIDES, and     DENNIS, Circuit Judges

PER CURIAM:*

     Plaintiffs   appeal   the   district   court’s   grant   of   summary

judgment for the defendants.     Because plaintiffs have waived their

state-law claims by failing to argue them on appeal, only their


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 99-10880
                                       -2-

claims filed pursuant to 42 U.S.C. § 1983 are at issue.               See Yohey

v. Collins, 985 F.2d 222, 223-24 (5th Cir. 1993).

     We review a grant of summary judgment de novo.               See Green v.

Touro Infirmary, 992 F.2d 537, 538 (5th Cir. 1993).                      Summary

judgment is appropriate when, considering all of the admissible

evidence and drawing all reasonable inferences in the light most

favorable to the nonmoving party, there is no genuine issue of

material fact and the moving party is entitled to judgment as a

matter of law.         See FED. R. CIV. P. 56(c); Little v. Liquid Air

Corp.,   37 F.3d 1069,    1075   (5th   Cir.   1994)(en   banc).    After

examination of the records and briefs, we have determined that

there    was   no     genuine   issue    of   material   fact   and   that   the

defendants’ motions for summary judgment were properly granted.

     Plaintiffs also argue that the district court abused its

discretion in granting the defendants’ motions to strike Jim

Bearden’s testimony as both an expert and a fact witness.                    The

district court analyzed Bearden’s methodology in light of Daubert

v. Merrell Dow Pharm., Inc., 509 U.S. 579, 592-94 (1993), and held

that his expert testimony was not reliable.               The district court

refused to consider Bearden’s affidavit regarding a factual matter

because it held that his affidavit was based entirely on hearsay.

After considering Bearden’s deposition and affidavit, we hold that

the district court did not abuse its discretion in granting the

defendants’ motions to strike Bearden’s testimony or in refusing to

consider his affidavit.

     Plaintiffs also contend that the district court erred in

denying their motion for leave to file a sixth amended original
                           No. 99-10880
                                -3-

complaint.   The district court failed to specify the basis for its

denial of such motion.   Such a failure to specify would normally

constitute an abuse of discretion requiring remand.   See Foman v.

Davis, 371 U.S. 178, 182 (1962).     The district court, however,

explicitly considered the allegations contained in plaintiffs’

proposed sixth amended original complaint and held that summary

judgment would be appropriate even if such complaint had been

filed.   Because the district court’s grant of summary judgment is

affirmed, a remand regarding plaintiffs’ motion to amend would

constitute a waste of judicial resources.   See Halbert v. City of

Sherman, 33 F.3d 526, 530 (5th Cir. 1994)(a denial of a motion to

amend when a remand would be a waste of judicial resources should

be affirmed).

     Accordingly, the district court’s judgment is AFFIRMED.